DETAILED ACTION
Acknowledgements
	This is a non-final Office Action addressing U.S. Application No. 17/004,550, which was filed on August 27, 2020.  Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 10,476,527 (“the ‘527 Patent”).  The ‘527 Patent matured from U.S. Patent Application 16/127,023 (“the ‘023 Application”), filed September 10, 2013, which was a continuation of application No. 14/905,145, filed as application No. PCT/JP2015/063248 on May 8, 2015, now abandoned.
Since the effective filing date of the instant application is on or after March 16, 2013, the instant application is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘527 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Applications
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: The declaration filed 8/27/20 fails to provide a proper statement of at least one error which is relied up to support the reissue application. The declaration states the underlying patent only recites a transmitting device, whereas the reissue application is directed toward a receiving device, however what is required the identification of a single word, phrase, or expression in the specification or in an original claim, and how it renders the patent wholly or partly inoperative or invalid. Any error in the claims must be identified by reference to the specific claim(s) and specific claim language wherein lies the error. (See MPEP § 1414.II). Further the declaration appears to indicate that the instant reissue application is a broadening reissue application, however the declaration has not identified a claim in the original patent which is intended to be broadened, rather the declaration identifies a claim in a parent application that has since been abandoned. 

Claims 1-3 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Specification
The amendment to the specification filed 8/27/2020 is objected to for failing to comply with 37 CFR 1.173(b). The amendment uses a strikethrough instead of single bracketing to show omitted language.  
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry” and “receiver circuitry” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “processing circuity” and “receiver circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not specifically identify any structure that corresponds to the claims “processing circuitry” or “receiver circuitry”. The specification states that the processing “can be executed by hardware or can be executed by software,” wherein the software “is installed on a general-purpose computer.” (See ‘527 Patent at lines 30-37 of column 88). Per MPEP 2181.II(B), 
“For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011).”

With that, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claim 2 is further rejected for being indefinite because the claim recites both a product and a process in the same claim. For example, claim 2 recites 1) an apparatus for receiving data, de-interleaving the received data, and decoding the de-interleaved data; and 2) a method for encoding data, interleaving the encoded data, and transmitting the interleaved data. The claim is indefinite because it is unclear whether the apparatus is infringed if the received data is generated by different method steps or if no data is received at all. (See MPEP 2173.05(II)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent No. 10,567,115 which claims priority to provisional application 62/120,543 filed on 2/25/15 hereinafter “the ‘543 provisional).

Referring to claim 2, Jeong teaches a data processing device comprising:
receiver circuitry (see ‘543 provisional, item 1210 in figure 16) configured to receive a digital broadcast signal including a group-wise interleaved low-density parity check (LDPC) codeword, each two bits of which are received as one of four signal points of a modulation method (see Id., page 104, “The demodulator 1210 receives and demodulates a signal transmitted from the transmitting apparatus 100. Specifically, the demodulator 1210 generates a value corresponding to an LDPC codeword by demodulating the received signal, and outputs the value to the multiplexer 1220. In this case, the demodulator 1210 may use a demodulation method corresponding to a modulation method used in the transmitting apparatus 100.”);
processing circuitry (see Id., items 1230 and 1240 in figure 16 and figure 17 which shows the components that make up item 1230) configured to 
perform group-wise deinterleaving of the group-wise interleaved LDPC codeword in a unit of a bit group of 360 bits to obtain a LDPC codeword (see Id., page 108, “The group deinterleaver 1233 (or the group-wise deinterleaver) deinterleaves the output value of the group twist deinterleaver 1232 and outputs the value to the parity deinterleaver 1234.”), and 
perform LDPC decoding of the LDPC codeword (see Id., page 109, “The decoder 1240 may perform LDPC decoding by using the output value of the deinterleaver 1230. To achieve this, the decoder 1240 may include an LDPC decoder (not shown) to perform the LDPC decoding.”). [[wherein the group-wise interleaved LDPC codeword is generated by 
LDPC encoding based on a parity check matrix of an LDPC code in which a code length N is 16200 bits and an encoding rate r is 10/15 to produce the LDPC codeword, and 
group-wise interleaving the LDPC_codeword in units of bit groups of 360 bits to produce the group-wise interleaved LDPC codeword, in the group-wise interleaving, when an (i+1)-th bit group from a head of the LDPC codeword is indicated by a bit group i, a sequence of bit groups 0 to 44 of the LDPC codeword of 16200 bits is interleaved into a sequence of bit groups 
1, 4, 5, 6, 24, 21, 18, 7, 17, 12, 8, 20, 23, 29, 28, 30, 32, 34, 36, 38, 40, 42, 0, 2, 3, 14, 22, 13, 10, 25, 9, 27, 19, 16, 15, 26, 11, 31, 33, 35, 37, 39, 41, 43, and 44, 
the LDPC codeword includes information bits and parity bits, 
the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, 
the information matrix portion is represented by a parity check matrix initial value table, and 
the parity check matrix initial value table is a table in which a position of a ‘1’ element of the information matrix portion is indicated for every 360 columns, and includes 
352 747 894 1437 1688 1807 1883 2119 2159 332) 3400 3543 3586 3770 3821 4384 4470 4884 5012 5036 5084 5101 5271 5281 5353 
505 915 1156 1269 1518 1650 2153 2256 2344 2465 2509 2867 2875 3007 3254 3519 3687 4331 4439 4532 4940 5011 5076 5113 5367
268 346 650 919 1260 4389 4653 4721 4838 5054 5157 5162 5275 5362 
220 236 828 1590 1792 3259 3647 4276 4281 4325 4963 4974 5003 5037 
381 737 1099 1409 2364 2955 3228 3341 3473 3985 4257 4730 5173 5242 
88 771 1640 1737 1803 2408 2575 2974 3167 3464 3780 4501 4901 5047 
749 1502 2201 3189 
2873 3245 3427 
2158 2605 3165 
1 3438 3606 
10 3019 5221 
371 2901 2923 
9 3935 4683 
1937 3502 3735 
507 3128 4994 
25 3854 4550 
1178 4737 5366 
2 223 5304 
1146 5175 5197 
1816 2313 3649 
740 1951 3844 
1320 3703 4791 
1754 2905 4058 
7 917 5277 
3048 3954 5396 
4804 4824 5105 
2812 3895 5226
0 5318 5358
1483 2324 4826
2266 4752 5387]].
The Examiner finds that the language above in double brackets does not further limit the claim because those limitations are directed toward a method for encoding an LDPC codeword, however the claim is directed toward an apparatus configured to receive and decode an LDPC codeword. That is to say, the codeword is generated outside of the claimed apparatus, therefore those limitations are not directed toward the claimed apparatus (emphasis added).

Allowable Subject Matter
Claims 1 and 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 and/or the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	The prior art of record, taken alone or in combination, fails to teach or suggest, group-wise interleaving a LDPC codeword in units of bit groups of 360 bits, wherein when an (i+1)-th bit group from the head of an LDPC codeword indicated by a bit group i, a sequence of bit groups 0 to 44 of the LDPC codeword of 16200 bits is interleaved into a sequence of bit groups 21, 41, 15, 29, 0, 23, 16, 12, 38, 43, 2, 3, 4, 20, 31, 27, 5, 33, 28, 30, 36, 8, 40, 13, 6, 9, 18, 24, 7, 39, 10, 17, 37, 1, 19, 22, 25, 26, 14, 32, 34, 11, 35, 42, and 44, in combination with the other recited claim elements. 

	U.S. Patent No. 10,567,115 to Jeong et al. teaches a data processing method comprising performing LDPC encoding based on the same parity check initial value table for encoding an LDPC code in which the code length is 16kb and the encoding rate is 6/15 as recited in the in claims 1 and 3 of the instant application. (See table 3). However, Jeong teaches a different ordering for the group-wise interleaving. (See tables 9 and 10).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992